Name: Commission Directive 2001/101/EC of 26 November 2001 amending Directive 2000/13/EC of the European Parliament and of the Council on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs
 Type: Directive
 Subject Matter: foodstuff; NA;  marketing;  health;  European Union law;  animal product;  consumption
 Date Published: 2001-11-28

 Avis juridique important|32001L0101Commission Directive 2001/101/EC of 26 November 2001 amending Directive 2000/13/EC of the European Parliament and of the Council on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs Official Journal L 310 , 28/11/2001 P. 0019 - 0021Commission Directive 2001/101/ECof 26 November 2001amending Directive 2000/13/EC of the European Parliament and of the Council on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs(1), and, in particular, the second paragraph of the first indent of the second subparagraph of Article 6(6) thereof,Whereas:(1) Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat(2), as last amended by Directive 95/23/EC(3), contains a definition of meat which was drawn up for the purposes of hygiene and the protection of public health. This definition covers all parts of animals which are fit for human consumption. It does not correspond, however, to the consumer's perception of meat and does not inform the consumer as to the real nature of the product designated by the term "meat".(2) Several Member States have adopted a definition of the term "meat" for the labelling of products that contain meat. However, the diversity of the national approaches has led to difficulties which adversely affect the operation of the internal market and make it necessary to prepare a harmonised definition.(3) Annex I to Directive 2000/13/EC defines certain categories of ingredients which may be designated by the name of the category rather than by the specific name of the ingredient considered for inclusion in the list of ingredients.(4) The category "meat" is not defined in that Annex, which creates difficulties in implementing Directive 2000/13/EC, notably as regards indication of the list of ingredients and the quantitative declaration of the ingredients. There is a need, therefore, for a harmonised definition corresponding to the category name "... meat" in order to apply Directive 2000/13/EC.(5) In view of the right of consumers to be well and clearly informed so that they can choose what to eat and assess differences in selling prices, the name of the species used should be an element of the reference to the category name.(6) The definition applies exclusively to the labelling of products which contain meat as an ingredient. It does not apply, therefore, to the labelling of meat cuts and anatomical parts which are sold without further processing.(7) Mechanically recovered meat differs significantly from "meat" as perceived by consumers. It should therefore be excluded from the scope of the definition.(8) Consequently, it should be designated by its specific name, "mechanically recovered meat", and by the name of the species, in compliance with the rule set out in Article 6(6) of Directive 2000/13/EC. This labelling rule applies to the products covered by the Community definition of "mechanically recovered meat".(9) Other animal parts which are fit for human consumption but which do not fall under the definition of the term "meat" for labelling purposes should also be designated by their specific name in accordance with the same principle.(10) In order to determine the "meat" content of products in a uniform manner, maximum limits should be established for the fat and connective tissue content of products which may be designated by the category name "... meat". These limits are without prejudice to the specific provisions governing minced meat and meat preparations laid down in Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations(4).(11) If these maximum limits are exceeded, but all other criteria for the definition of "meat" are satisfied, the "... meat" content should be adjusted downwards accordingly and the list of ingredients should mention, in addition to the term "... meat", the presence of fat and/or connective tissue.(12) It also appears necessary to establish a harmonised method for determining the connective tissue content.(13) Directive 2000/13/EC should therefore be amended accordingly.(14) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Food,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 2000/13/EC is amended in accordance with the text set out in the Annex to this Directive.Article 21. Member States shall authorise trade in products that are in conformity with Directive 2000/13/EC, as amended by this Directive, by 31 December 2002 at the latest.2. Member States shall prohibit, with effect from 1 January 2003, trade in products which are not in conformity with Directive 2000/13/EC, as amended by this Directive.However, products which are not in conformity with the Directive and which were labelled before 1 January 2003 shall be authorised while stocks last.Article 3Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2002 at the latest. They shall immediately inform the Commission thereof.The provisions adopted by the Member States shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 26 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 109, 6.5.2000, p. 29.(2) English Special Edition, 1963-64 (II), p. 175.(3) OJ L 243, 11.10.1995, p. 7.(4) OJ L 368, 31.12.1994, p. 10.ANNEXIn Annex I to Directive 2000/13/EC, the following text is added: ">TABLE>"